Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2022 has been entered.  Claims 1, 4, 11, 14, 16, 24-26, 38, 39, 44, 45, 59, 61 and 67-72 are pending in this application, with claims 1, 4, 11, 14, 16, 24-26, 38, 39 and 70-72 withdrawn from consideration as directed to a non-elected invention.  Thus claims 44, 45, 59, 61, and 67-69 are examined herein.

  Drawings
The Drawing Replacement Sheet filed November 4, 2022 is accepted and will serve as Figure 5 of this application.

Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 45, 68 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. (US 2005/0258419).
Sankaran discloses nanoparticles including a silicon core coated with a passivation layer of silicon nitride; see Sankaran para. [0097].  The nanoparticle diameter is less than 100 nm, i.e. overlapping the particle size recited in instant claims 44, 45, 68 and 69 as amended; see Sankaran para. [0055].
Sankaran does not specify that “the nanoparticles are substantially free of SiOx and SiOH surface species” as required by the instant claims, and does not specify the process steps recited in product-by-process terms in claim 45 as amended.  However,
a) With regard to SiOx and SiOH, the lack of disclosure of those species in the prior art gives rise to an inference that they are either i) not present or ii) present in such a small amount that the prior art products would be “substantially free” of those species in accord with the claims.
b) With regard to the process steps, these steps denote process limitations in product-by-process terms. This is not seen as resulting in a patentable distinction between the prior art and the claimed invention because a product-by-process claim defines a product. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985). The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983). In the present case, Applicant has not met this burden, i.e. all physical limitations of the products as claimed appear to be set forth in the prior art.
Thus, the disclosure of Sankaran et al. is held to create a prima facie case of obviousness of the presently claimed invention.

Claims 59 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. in view of Cui et al. (US 2016/0164081).
Sankaran et al., discussed supra, does not disclose the conductive carbon covering or composite Si/carbon agglomerate as recited in the instant claims.  Cui is directed to materials including silicon nanoparticles, i.e. is in a similar field of endeavor as the Sankaran. Cui indicates it was known in the art, at the time of filing of the present invention, to form a carbon-containing coating upon such particles; see, for instance, Cui para. [0043]. Further, Cui uses these particles as an anode active material, implying that they are conductive. This disclosure of Cui would have rendered it obvious to include a conductive carbon covering or composite Si/carbon agglomerate with the Si nanoparticles of Sankaran et al.
Consequently, the combined disclosures of Sankaran et al. and Cui et al. would have suggested a material as presently claimed to one of ordinary skill in the art.

				Response to Arguments
Applicant’s remarks filed with the present RCE have been fully considered, with the following effect:
a) The Amendment to the Drawings is entered as indicated in item no. 3 supra.
b) The rejections based on Kortshagen (alone or in view of Cui) are withdrawn.  The Kortshagen nanoparticles are not substantially spherical and are not of a size as presently claimed.
c) With regard to the rejections based on Sankaran, Applicant argues that Sankaran makes the nanoparticles in a reactor that has a smaller residence time than induction plasma torches, and that this smaller residence time would render Sankaran unable to produce nanoparticles of a size as presently claimed.  Applicant further refers to ¶ 9-10 of the Declaration of Jiayin Guo, in which Declarant stated that the technology of Sankaran “does not allow for the growing of large particles” and “the particles produced are unavoidably small”.  Applicant’s arguments, taken in conjunction with the statements in the Declaration, have been fully considered but are not persuasive of patentability because the arguments and statements refer to particle sizes in subjective terms, i.e. “small”, “larger”.  They do not indicate that the prior art would not have produced particles of a size as claimed (at least 70 nm), particularly in view of the disclosure in Sankaran of a diameter “less than 100 nm” (Sankaran para [0055]).

			Allowable Subject Matter
Claim 67 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not disclose or suggest nanoparticles as defined in claim 44 and wherein the passivation layer is at most about 5 nm in thickness.
			Additional Prior Art
The prior art cited on the attached PTO-892 and SB/08 forms is of interest. This art is held to be no more relevant to the claimed invention than the art as applied in the rejections supra.  With respect to WO 2021/068084, the earliest U.S. priority date of that WIPO publication was subsequent to the effective filing date of the present application.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	December 14, 2022